Citation Nr: 0930507	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-19 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for left eye visual 
impairment; and if so, whether the claim may be granted.

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from October 1955 to 
August 1959.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for left eye 
visual impairment and right ear hearing loss are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for defective vision in 
the left eye was denied by a July 1986 Board decision that 
was not appealed.

2.  Evidence submitted subsequent to the July 1986 Board 
decision consists of service department records that are 
related to a claimed in-service accident that presumably were 
misplaced and have now been located.


CONCLUSIONS OF LAW

1.  The July 1986 Board decision which denied a claim for 
service connection for defective vision in the left eye is 
final. 38 C.F.R. § 19.104 (1986).

2.  New and material evidence has been submitted consisting 
of service treatment records, and the claim of entitlement to 
service connection for left eye visual impairment is 
reconsidered.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Initially, the Board observes that in light of the favorable 
outcome of this appeal with respect to the issue of whether 
new and material evidence has been submitted to reopen the 
claim, any perceived lack of notice or development under the 
VCAA should not be considered prejudicial.  To that end, the 
Board notes that it is expected that when the claim is 
returned to the RO for further development and reviewed on 
the basis of the additional evidence, the RO will properly 
conduct all necessary VCAA notice and development in 
accordance with its review of the underlying claim.

New and Material Evidence

In a decision dated in July 1986, Board denied the Veteran's 
claims for service connection for defective vision of the 
left eye.  The Veteran did not appeal this decision.  When 
the Board disallows a claim, the disallowance becomes final 
unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies.  38 
U.S.C.A. § 4004(b) (West 1982); 38 C.F.R. § 19.104 (1986); 
currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 
20.1100 (2008).  The Veteran was informed of the July 1986 
Board decision shortly after it was published.  However, the 
Veteran did not seek reconsideration nor did he appeal the 
matter.  Thus, the July 1986 Board decision is final.  

The Veteran's application to reopen his claim of service 
connection for loss of vision in the left eye was received in 
April 2005.  A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by an October 2005 rating decision, the 
RO reopened the Veteran's claim of entitlement to service 
connection for blindness left eye but denied the claim on the 
merits.  On appeal, however, the Board must make its own 
determination as to whether any newly submitted evidence 
warrants a reopening of the claims.  This is important 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claims on the merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

The Board denied the Veteran's claim for service connection 
for defective vision on the basis that the record at that 
time failed to clearly establish the in-service incurrence of 
injury or disease resulting in defective vision.  The Board 
noted that there was no indication that an eye injury was 
sustained as a result of the motor vehicle accident to which 
the Veteran made reference or any other trauma.  The Board 
also noted that the report of medical examination for 
separation reflected some degree of correction of visual 
acuity by use of glasses but no indication of medical 
limitation including defective vision in an FAA medical 
certificate dated in 1974 and that this evidence suggested 
that through 1974, adequate correction of visual acuity was 
provided with corrective lenses.

Based on the grounds stated for the denial of service 
connection for left eye defective vision in the July 1986 
Board decision, new and material evidence would consist of 
evidence of in-service eye injury or disease, evidence of 
current visual impairment, and evidence linking current 
visual impairment to the Veteran's active service.

In this regard, additional evidence received since the July 
1986 Board decision includes various service treatment 
records pertaining to the automobile accident on November 23, 
1957, VA treatment records, and statements from the Veteran 
including personal hearing testimony.

Where the new and material evidence consisted of a 
supplemental report from the service department received 
before or after the decision had become final, the former 
decision was to be reconsidered by the adjudicating agency of 
original jurisdiction (AOJ). This included official service 
department records which presumably had been misplaced and 
have now been located and forwarded to VA.  38 C.F.R. § 3.156 
(c). 

During the pendency of this appeal, the provisions of 38 
C.F.R. § 3.156(c) were amended, effective October 6, 2006.  
See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 2006) (codified at 
38 C.F.R. § 3.156(c)).  If a law or regulation changes during 
the course of a claim or an appeal, the version more 
favorable to the Veteran will apply, to the extent permitted 
by any stated effective date in the amendment in question. 38 
U.S.C.A. § 5110(g); VAOPGCPREC 3- 2000.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  
This law did not explicitly limit retroactive effect.  
Therefore, this provision applies to the current claim on 
appeal.

The preamble in the proposed 38 C.F.R. § 3.156(c) contains a 
full explanation of the bases for the change in regulation.  
See 70 Fed. Reg. 35,388-35,390 (June 20, 2005).  The preamble 
noted that the use of the words "new and material evidence" 
was confusing as it inferred that VA may reopen a claim when 
service department records were received that were not 
available before.  The effective date of such a claim would 
be the date of the reopened claim.  It was noted that, in 
practice, when VA received service department records that 
were previously unavailable at the time of the prior 
decision, VA may reconsider the prior decision.  

The change was intended to broaden the description of service 
department records to include unit records, such as those 
received from the Joint Services Records Research Center 
(JSRCC) that pertain to military experiences claimed by a 
Veteran.  See 70 Fed. Reg. 35,388.

The amended regulations provides as follows:

(c) Service department records.  (1) Notwithstanding any 
other section in this part, at any time after VA issues a 
decision on a claim, if VA receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when 
VA first decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this section.  Such records 
include, but are not limited to:

        (i) Service records that are related to a claimed in- 
service event, injury, or disease, regardless of whether such 
records mention the veteran by name, as long as the other 
requirements of paragraph (c) of this section are met; 
	(ii) Additional service records forwarded by the 
Department of Defense or the service department to VA any 
time after VA's original request for service records; and 
	(iii) Declassified records that could not have been 
obtained because the records were classified when VA decided 
the claim. 
	(2) Paragraph (c)(1) of this section does not apply to 
records that VA could not have obtained when it decided the 
claim because the records did not exist when VA decided the 
claim, or because the claimant failed to provide sufficient 
information for VA to identify and obtain the records from 
the respective service department, the Joint Services Records 
Research Center, or from any other official source. 
	(3) An award made based all or in part on the records 
identified by paragraph (c)(1) of this section is effective 
on the date entitlement arose or the date VA received the 
previously decided claim, whichever is later, or such other 
date as may be authorized by the provisions of this part 
applicable to the previously decided claim. 
	(4) A retroactive evaluation of disability resulting 
from disease or injury subsequently service connected on the 
basis of the new evidence from the service department must be 
supported adequately by medical evidence. Where such records 
clearly support the assignment of a specific rating over a 
part or the entire period of time involved, a retroactive 
evaluation will be assigned accordingly, except as it may be 
affected by the filing date of the original claim.

Because the new evidence includes copies of relevant service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim, VA will 
reconsider the claim. 38 C.F.R. § 3.156 (c). Accordingly, the 
claim will be reconsidered.


ORDER

New and material evidence consisting of pertinent service 
medical records  having been submitted, the claim of 
entitlement for service connection for visual impairment of 
the left eye is reconsidered.  To that extent, the appeal is 
granted.




REMAND

With respect to the claim for service connection for visual 
impairment of the left eye, the Veteran contends that he 
suffers from left eye blindness resulting from an in-service 
automobile accident.  The Veteran stated, "Prior to the 
accident, my vision was perfect in the left eye.  Since the 
accident, left eye vision has deteriorated to a blindness 
condition. ..."

The Veteran's service treatment records show that the Veteran 
was involved in an automobile accident on November 23, 1957 
in which he left the highway and struck a telephone pole 
after he lost control of his vehicle.  

A January 1958 statement by Warrant Officer E.H.N. indicates 
that the Veteran's car had struck and snapped a telephone 
pole at the corner of the road and the car was perpendicular 
to the road with the front end facing the road.  Inside the 
car was the Veteran laying on the front floor of the car, his 
head was on the right-hand side of the car and his feet were 
under the steering wheel.  He was bleeding from the nose.  A 
January 1958 statement by Staff Sergeant F.W.L. indicated 
that the Veteran was seen by a local doctor then placed in a 
base ambulance and transferred to the hospital.  From the 
time of leaving the scene of the accident, the Veteran was 
conscious and able to talk fairly well.  

The Veteran has pointed to an AF Form 348, Line of Duty 
Determination, to verify serious head trauma; and in fact, 
the AF Form 348 indicates that the Veteran was first seen by 
medical officer at 0245 hours November 23, 1957, at the night 
dispensary.  Preliminary diagnosis included multiple 
contusions, possible fractured nose, and possible brain 
concussion with possible head injury.  The Veteran's 
condition at the time of admission noted that he was under 
the influence of alcohol, there was an odor of alcohol and he 
was unsteady, and a blood specimen was taken at approximately 
0330 hours with a result of 1.45.  

The clinical record cover sheet dated November 29, 1957, 
indicates the following diagnoses:  fracture, simple, n.e.c., 
nasal bones, without displacement, no artery or nerve 
involvement; contusion, right kidney; and wound, lacerated, 
over left knee, no artery or nerve involvement.  The clinical 
record indicated that the Veteran spent six days duration in 
the hospital and returned to duty.  

On the clinical examination for separation from service, the 
Veteran's vision in his left eye was 20/70 for both 
uncorrected near and distant vision.  However, his eyes, 
ophthalmoscopic, pupils, ocular motility were all evaluated 
as normal.    

The Veteran has undergone two VA examinations with respect to 
his defective vision claim.  

The Veteran underwent a VA examination in December 1983.  On 
the Report of Medical Examination for Disability Evaluation, 
the Veteran reported his November 1957 automobile accident.  
Physical examination demonstrated PERRL (pupils were equal, 
round, and reactive to light); EOM (extraoccular muscles) 
full; a small amount of debris in the right eye; Conj 
(conjunctiva), K (keratometry), AC (anterior chamber) clear; 
TAP 20, 22; Fundi normal; C:D (cup to disc ratio) .2 right 
eye; and no retinopathy.  Diagnosis was legally blind in left 
eye likely due to old injury.     

The February 2009 VA examiner noted that the Veteran reported 
being in a motor vehicle accident with subsequent glaucoma 
secondary to head trauma and vision loss in left eye.  
General symptoms included burning or stinging, crusting, and 
dryness; left eye visual symptoms included sudden visual 
loss, field cut, glare, blurring, impaired night vision, 
halos, and floaters.  Physical examination demonstrated left 
eye uncorrected distance vision 20/150 -1, corrected distance 
vision 20/100 -2, uncorrected near vision 20/200 -1, and 
corrected near vision 20/100 +2.  Slip lamp examination 
revealed 1+ nuclear cataract each eye.  Tonometry revealed 19 
left eye pressure.  An abnormal presbyopic accommodation was 
noted.  

After a review of the claims file and physical examination of 
the Veteran, the examiner diagnosed decreased vision and 
stated that he could not resolve the issue of whether the 
Veteran's eye condition was due to or a result of head injury 
when thrown into a windshield in 1957.  The examiner noted 
that the Veteran's eye examination showed no scarring or 
other evidence of traumatic injury but that his vision was 
recorded as decreased in the left eye upon discharge physical 
and that his vision was similarly decreased upon examination.  
The examiner stated that he suspected that the Veteran's left 
eye vision may have been decreased upon entering military 
service but that there was no record of his vision as his 
induction physical could not be found.  In addition, the 
examiner stated that there was no record of any specific eye 
injury noted from medical care rendered at the time of the 
car accident or subsequent to the car accident.  

The Board finds both the VA examinations inadequate upon 
which to base a decision.  With regard to medical evidence, 
an assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference.  
Indeed, the courts have provided guidance for weighing 
medical evidence.  They have held, for example, that a post 
service reference to injuries sustained in service, without a 
review of service medical records, is not competent medical 
evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  
Further, a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
In addition, an examination that does not take into account 
the records of prior medical treatment is neither thorough 
nor fully informed. Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Also, a medical opinion is 
inadequate when unsupported by clinical evidence.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995). Finally, a medical 
opinion based on an inaccurate factual premise is not 
probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In 
sum, the weight to be accorded the various items of medical 
evidence in this case must be determined by the quality of 
the evidence and not necessarily by its quantity or source.

In this case, the December 1983 VA examiner does not provide 
an adequate rationale for his opinion that the Veteran's left 
eye blindness legally was likely due to old injury.  
Similarly, the February 2009 VA examiner does not provide an 
adequate rationale for his opinion.  In addition, the 
February 2009 VA examiner does not provide any eye diagnoses.  

In addition to defective vision, VA treatment records 
indicate that the Veteran has age-related macular 
degeneration, cataracts, ocular hypertension, and 
questionable acquired left eye amblyopia.  

Thus, in order to afford the Veteran every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case 
is necessary.  In this regard, an additional medical opinion 
in conjunction with the review of the entire record and 
examination of the Veteran is warranted to indicate whether 
or not the Veteran suffers from an eye disorder related to 
his military service, and in particular, to the November 1957 
automobile accident.  38 C.F.R. § 3.159(c)(4). 

With respect to the claim for service connection for right 
ear hearing loss, the Veteran testified that he began seeking 
treatment at VA facility in Orlando Florida as early as 1975 
and subsequent treatment in Sioux Saint Marie, Michigan, in 
Tampa, Florida, and in Phoenix.  In May 2009, the Veteran 
testified that he underwent VA audio examinations in February 
2009 and April 2009.  Although the April 2009 audio 
examination is of record, the February 2009 audio examination 
is not.     

The record includes VA treatment records dated from May 2005 
to June 2005 from VA facilities in Florida and records dated 
from March 2007 to April 2009 from VA facility in Phoenix, 
Arizona.  Thus, it is the Board's opinion that there should 
be an effort made to secure VA medical records pertaining to 
the Veteran's hearing loss.

The VCAA requires that attempts be made to obtain VA records 
unless it is futile.  Without a negative response from the VA 
Medical Center, it is not clear that further requests would 
be futile.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Veteran should be contacted and 
asked to provide the approximate dates 
and locations of all VA medical care 
treatment for hearing loss since 1975.  
The identified records should be obtained 
and associated with the claims folder.  
Of particular interest is a VA audio 
examination conducted in February 2009 at 
Phoenix VAMC.  All attempts to procure 
records should be documented in the file.  
If the records identified by the Veteran 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
The Veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

If any of the identified records have 
been retired to a federal records storage 
facility, all necessary follow-up efforts 
must be made to obtain the records, until 
it is clear from the responses received 
that further requests would be futile.

2.  The Veteran should be afforded an 
appropriate VA examination to determine 
the etiology of any current left eye 
visual impairment or left eye condition, 
particularly refractive error, color 
blindness, macular degeneration, 
cataracts, ocular hypertension, and/or 
amblyopia.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.  

(a)  The examiner should identify any 
current left eye visual impairment or 
left eye conditions and should state 
whether any such visual impairment or 
condition is an acquired or congenital 
condition.  For VA purposes, refractive 
error is treated as a congenital defect.

(b) If a congenital condition exists, the 
examiner should state whether it is a 
disease or defect.  VA's Office of 
General Counsel has distinguished between 
hereditary diseases and defects, 
emphasizing that the former is capable of 
improvement or deterioration while the 
latter is static.  VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90). A "defect" is 
defined as an imperfection or structural 
abnormality, while a "disease" is any 
interruption of the normal structure or 
function of any part, organ, or system of 
the body that is manifested by a 
characteristic set of symptoms and signs.  
Id.

(c) If a congenital defect is present, 
such as refractive error, the examiner 
should render a medical opinion as to 
whether the evidence shows that it was as 
likely as not subject to a superimposed 
disease or injury during military service 
that resulted in disability apart from 
the congenital or developmental defect.

(d) If a congenital disease is present, 
the examiner should render a medical 
opinion as to whether the evidence shows 
it was aggravated (worsened) by the 
Veteran's military service.  If there was 
worsening, was this due to the natural 
progress of the disease?

(e) The examiner should state if any 
other acquired left eye visual impairment 
or disorder is currently present, and 
render a medical opinion as to whether it 
is at least as likely as not that any 
current disorder was incurred in the 
Veteran's military service.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


